Exhibit 10.20
June 5, 2008
Campbell & Company, Inc.
Court Tower Building
210 West Pennsylvania Avenue
Suite 770
Towson, MD 21204
Attn: Ms. Terry Becks

      Re:   Management Agreement Renewals

Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P.     •   Smith Barney Diversified Futures Fund L.P. II     •  
Smith Barney Global Diversified Futures Fund L.P.     •   Salomon Smith Barney
Diversified 2000 Futures Fund L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

            CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro 
Chief Financial Officer & Director  

            CAMPBELL & COMPANY, INC.
      By:   /s/ Thomas P. Lloyd            

Print Name: Thomas P. Lloyd
JM/sr

 



--------------------------------------------------------------------------------



 



Exhibit 10.20
June 5, 2008
Aspect Capital Management Ltd.
Nations House — 8th Floor
103 Wigmore Street
London W1U 1QS, U.K.
Attention: Mr. Anthony Todd
      Re: Management Agreement Renewals
Dear Mr. Todd:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Salomon Smith Barney Global Diversified Futures Fund L.P.     •   Salomon
Smith Barney Diversified 2000 Futures Fund L.P.     •   Citigroup Diversified
Futures Fund L.P.     •   Citibank NA (Alera 100)     •   CMF Aspect Master Fund
L.P.     •   CMF Institutional Futures Portfolio LP     •   Citigroup Global
Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

            CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director   

            By:   /s/ Simon Rockall            

Print Name: Simon Rockall
JM/sr

 



--------------------------------------------------------------------------------



 



Exhibit 10.20
June 5, 2008
Graham Capital Management, L.P.
Rock Ledge Financial Center
40 Highland Avenue
Rowayton, CT 06853
Attention: Mr. Paul Sedlack
     Re: Management Agreement Renewals
Dear Mr. Sedlack:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

    •   Salomon Smith Barney Diversified 2000 Futures Fund L.P.     •   Salomon
Smith Barney Fairfield Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P. II     •   Smith Barney Diversified Futures Fund L.P.     •  
AURORA III     •   Citigroup Diversified Futures Fund L.P.     •   Citigroup
Fairfield Futures Fund L.P. II     •   CMF Graham Master Fund L.P.



Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

            CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director   

            By:   /s/ Paul Sedlack    

Print Name: Paul Sedlack
JM/sr

 



--------------------------------------------------------------------------------



 



Exhibit 10.20
June 5, 2008
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe
     Re: Management Agreement Renewals
Dear Mr. Rowe:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

    •   CMF SandRidge Master Fund LP     •   CMF SandRidge Feeder (Cayman) Ltd.
    •   Citigroup Energy Advisors Portfolio L.P.     •   SSB Diversified 2000
Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

            Very truly yours,

CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer and Director 

    By:   /s/ Andrew M. Rowe   

Print Name: Andrew M. Rowe
JM/sr

 



--------------------------------------------------------------------------------



 



Exhibit 10.20
June 5, 2008
Eckhardt Trading Company
1314 North Dearborn Parkway
The Carriage House
Chicago, Illinois 60610
Attention: Ms. Audrey L. Gale
     Re:     Management Agreement Renewal
Dear Ms. Gale:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2009 and all
other provisions of the Management Agreement will remain unchanged.

  •   Citibank NA (Alera 100)     •   CMF Eckhardt Master Fund L.P.     •   SSB
Diversified 2000 Futures Fund L.P.     •   SB Diversified Futures Fund L.P.    
•   SB Diversified Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro    
 
       
 
  Jennifer Magro    
 
  Chief Financial Officer and Director    
 
       
ECKHARDT TRADING COMPANY 
     
By:
  /s/ John D. Fornengo    
 
       

Print Name: John D. Fornengo
JM/sr

